IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Thomas G. Davis, et al.,

Plaintiffs,
v. Civil Action No. l:08-cv-0lO64 (FJS)
Pensi0n Benefit Guaranty Corporation,

Defendant.

é§S\/`_/§/§/é\&é

1 ORDER DISMISSING CLAIM FIVE
Upon consideration of the joint Motion to Dismiss Claim Five, this Court hereby finds
and it is ORDERED that:

l. Claim Five of the Second Amended Complaint is dismissed, with prejudice.

2. The dismissal of Claim Five shall have no impact on the Plaintiffs’ pending appeal to
the D.C. Circuit Court of Appea|s of this Court’s judgment on Claims One through
F our and Six through Twelve (Davis, et al, v. PBGC, Case No. 12-5274 (D.C. Cir.)).

3. To the extent that any Plaintiff` in this case might become entitled to relief as a result
of the pending litigation in USAir/ine Pilots Ass 'n, v. PBGC, Case No. 09-01675
(FJS-JMF)), the dismissal of Claim 5 does not affect that relief. .B I`S/\U.SS¢£L
»5 ~LJ\M M¢,,Lm_ 65 o»u,o \I.Jlw tecum .

/

IT IS S0 ORDERED on this _ day of January, 201 3,

 

Senior United States District Court judge
Frederick J. Scullin, Jr